ORDER

PER CURIAM.
Defendant appeals the judgment and sentence entered upon his conviction by a jury of driving while intoxicated in violation of section 577.010 RSMo 1994 and of driving while revoked in violation of section 302.321 RSMo 1994. Defendant was sentenced to a total of eighteen months imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would serve no jurisprudential purpose. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).